Exhibit 99.1 Contact: Daniel O’Donnell, EVP/Chief Legal Officer (609) 631-6157 or odonnelld@ynb.com Leonardo G. Zangani (908) 788- 9660 or office@zangani.com YNB’s website www.ynb.com Investor Relations website www.zangani.com Merger Approved by Yardville National Bancorp Shareholders Hamilton, N.J. October 19, 2007 – The Special Meeting of Shareholders of Yardville National Bancorp (“Yardville”) (NASDAQ: YANB) was held this morning at La Villa Ristorante, 2275 Kuser Road, Hamilton Square, New Jersey. By a significant majority, and with approximately 88% of the votes cast, Yardville shareholders voted in favor of the Board of Directors’ proposal to merge Yardville with The PNC Financial Services Group, Inc. (NYSE: PNC). With $2.56 billion in assets as of June 30, 2007, Yardville serves individuals and small to mid-sized businesses in the dynamic New York City-Philadelphia corridor.Yardville has a network of 35 branches in Mercer, Hunterdon, Somerset, Middlesex, Burlington, and Ocean counties in New Jersey and Bucks County in Pennsylvania.Headquartered in Mercer County, Yardville emphasizes commercial lending and offers a broad range of lending, deposit and other financial products and services.For more information on YNB please visit our web site at www.ynb.com. The PNC Financial Services Group, Inc. (http://www.pnc.com/) is one of the nation's largest diversified financial services organizations providing retail and business banking; specialized services for corporations and government entities, including corporate banking, real estate finance and asset-based lending; wealth management; asset management and global fund services.
